DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally
Claim 1 of the instant contain all elements of claim 1 of the co-pending application 16/523,781 except the limitation of causing, using the control circuitry, to be provided an indicator that correspondence has been verified.
Regarding claim 1, Bilobrov discloses for each video content item of the plurality of video content items that corresponds to a respective image content item, confirming/verifying, using the control circuitry, that correspondence has been verified (Bilobrov, para. 0091, determine whether there is a match between a thumbnail and a frame of a reference content item; if there is a match, then the combined fingerprint matching module can confirm/verify that the correspondence has been verified, using fingerprint, between the matching frames of the content item and the reference content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bilobrov’s features into claim 1 of co-pending application 16/523,781 for enhancing user’s search experience by fact checking the media content based on respective representative thumbnails.
Bilobrov does not explicitly disclose but Chiarandini discloses causing, using the control circuitry, to be provided an indicator for the correspondence (Chiarandini, para. 0003, playlist of media items could include misleading and clickbait content to target unsuspecting users; para’s 0039 and 0049, generating a GOOD label for a playlist with a high quality score).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

8.	Claims 1-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2010/0211584, hereinafter Wang) in view of Bilobrov (US Publication 2017/0372142), and further in view of Chiarandini et al. (US Publication 2021/0004398, hereinafter Chiarandini). 
Regarding claim 1, Wang discloses a computer-implemented method for filtering video content items comprising: 
in response to a request for video content items matching at least one criterion, identifying, using the control circuitry, a plurality of video content items that are linked to respective image content items (Wang, para’s 0063-0070, fig. 3B, in response to a media search request comprising a search parameter having a value, identifying a plurality of thumbnails, each thumbnail represents a respective media program; the user may then select the thumbnail, as shown in block 322. A message identifying the selected thumbnail or the associated media program is provided to the media program provider, which retrieves the media program associated with the thumbnail). 
Wang discloses receive a plurality of thumbnails and select one of the thumbnails corresponding to a media program, as described above, but does not explicitly disclose:
determining, using the control circuitry, for each of the plurality of video content items whether a video content item corresponds to a respective image content item;
causing, using the control circuitry, to be provided information identifying the plurality of video content items.
for each video content item of the plurality of video content items that corresponds to a respective image content item, causing, using the control circuitry, to be provided an indicator that correspondence has been verified
Bilobrov discloses:
Bilobrov, para. 0091, determine whether there is a match between a thumbnail and a frame of a reference content item; if there is a match, then the combined fingerprint matching module can confirm/verify that the correspondence has been verified, using fingerprint, between the matching frames of the content item and the reference content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bilobrov’s features into Wang’s invention for enhancing user’s search experience by fact checking the media content based on respective representative thumbnails.
Wang-Bilobrov discloses for each video content item of the plurality of video content items that corresponds to a respective image content item, confirming, using the control circuitry, that correspondence has been verified, as described above, but does not explicitly disclose causing, using the control circuitry, to be provided an indicator for the correspondence.
Chiarandini discloses causing, using the control circuitry, to be provided an indicator for the correspondence (Chiarandini, para. 0003, playlist of media items could include misleading and clickbait content to target unsuspecting users; para’s 0039 and 0049, generating a GOOD label for a playlist with a high quality score).


Regarding claim 2, Wang-Bilobrov-Chiarandini discloses the method of claim 1, wherein determining for each of the plurality of video content items whether a video content item corresponds to a respective image content item comprises determining whether the video content item and the respective image content item both depict a particular subject (Chiarandini, para’s 0003, 0049, “Clickbait" detection of the headline and misleading subject; the bait headline or misleading subject may not be found in the media content).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Wang-Bilobrov-Chiarandini discloses the method of claim 1, wherein determining for each of the plurality of video content items whether the video content item corresponds to a respective image content item comprises determining whether the respective image content items comprises at least a portion of any frame of the video content item (Bilobrov, para. 0012, obtain a set of bits corresponding to at least one first frame in the set of frames from which the video fingerprint was generated, identify at least one candidate frame based at least in part on a first portion of the set of bits, and determine that a Hamming distance between the set of bits corresponding to the first frame and a set of bits corresponding to the candidate frame satisfies a threshold value).


Regarding claim 4, Wang-Bilobrov-Chiarandini discloses the method of claim 1, wherein determining for each of the plurality of video content items whether the video content item corresponds to the respective image content item comprises determining that the video content item and the respective image content item depict related subject matter (Chiarandini, para’s 0003, 0049, “Clickbait" detection of the headline and misleading content; the media content may be directed to a subject matter different than the bait headline).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Wang-Bilobrov-Chiarandini discloses the method of claim 1, wherein information identifying video content items that do not correspond to respective image content items comprises information indicating that the video content items have failed a verification (Bilobrov, para. 0091, determine whether there is a match between a thumbnail and a frame of a reference content item; if there is no match, then the combined fingerprint matching module can confirm/verify that the correspondence has failed the verification, using fingerprint, between the matching frames of the content item and the reference content item; Chiarandini, para. 0003, playlist of media items could include misleading and clickbait content to target unsuspecting users; para’s 0039 and 0049, generating a BAD label with low quality score indicates the video content items have failed a verification). 
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 6, Wang-Bilobrov-Chiarandini discloses the system of claim 1, wherein the respective image content item comprises at least one of a representative image, an embedded image, a thumbnail, a textual description, an animation, or a URL (Wang, para. 0012, thumbnail of the media program).

Regarding claims 7, this claim comprises limitations substantially the same as claim 1; therefore it is rejected by the same rationale set forth.
Wang-Bilobrov-Chiarandini further discloses control circuitry (see Wang, para. 0042, special purpose processor 204B may also be hardwired through circuit design to perform some or all of the operations to implement the present invention).

Regarding claims 13, this claim comprises limitations substantially the same as claim 1; therefore it is rejected by the same rationale set forth.
Wang-Bilobrov-Chiarandini further discloses computer-readable medium (see Wang, para. 0045, computer-readable medium).

Regarding claims 8-12 and 14-18, these claims comprise limitations substantially the same as claims 2-6; therefore they are rejected by the same rationale set forth.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/Primary Examiner, Art Unit 2484